IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                  AT NASHVILLE               FILED
                            OCTOBER 1998 SESSION
                                                             November 19, 1998

                                                             Cecil W. Crowson
                                                            Appellate Court Clerk
WILLIAM C. HIGHTOWER,                      )
                                           )      NO. 01C01-9802-CC-00081
       Appellant,                          )
                                           )      WILLIAMSON COUNTY
VS.                                        )
                                           )      HON. DONALD P. HARRIS,
STATE OF TENNESSEE,                        )      JUDGE
                                           )
       Appellee.                           )      (Sentencing)
                                           )
                                           )      AFFIRMED - RULE 20


                                     ORDER


       Appellant, William C. Hightower, appeals the trial court's denial of his motion

to correct an illegal sentence. The trial court previously revoked his probation and

ordered an effective eight-year sentence to run consecutively to a fifteen-year

Alabama sentence.



       Appellant previously appealed his probation revocation and unsuccessfully

argued this very issue. The fact that appellant is now attacking his sentence under

the guise of a motion to correct an illegal sentence does not detract from this

Court's previous ruling that consecutive sentencing was proper. Appellant is bound

by that ruling. We reiterate that "Hightower's contention that the trial court erred by

requiring the Tennessee sentences to be served consecutively to the Alabama

sentences is without merit. The trial court is authorized to run such sentences

consecutively pursuant to T.C.A. § 40-35-310. Consecutive sentencing is justified

under the facts." State v. William Hightower, C.C.A. No. 01C01-9507-CC-00234,

Williamson County (Tenn. Crim. App. filed January 16, 1997, at Nashville)(no

permission to appeal sought).




       The judgment of the trial court is affirmed pursuant to Rule 20, Tennessee
Court of Criminal Appeals. It appearing that the appellant is indigent, costs shall be

taxed to the state.



       So ordered. Enter:




                                                       _______________________
                                                       JOE G. RILEY, JUDGE



CONCUR:




________________________
PAUL G. SUMMERS, JUDGE




________________________
JOSEPH M. TIPTON, JUDGE